Citation Nr: 9919683	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an eyesight disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that the August 
1997 rating decision also denied the veteran's claim for 
service connection for hearing loss and tinnitus.  These 
claims were also appealed initially, and by rating decisions 
of November 1998 and January 1999, service connection was 
granted for hearing loss and tinnitus.  The veteran filed a 
timely notice of disagreement with respect to his assigned 
noncompensable evaluation for hearing loss, but his current 
substantive appeal does not address this issue.  The Board 
also notes that in his VA Form 646 of May 1999, the veteran's 
representative only raised the issue of service connection 
for an eyesight disorder.  Accordingly, as the issue of a 
proper determination for the initial rating for hearing loss 
has not been prepared for initial review, this issue is 
referred back to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed eyesight disorder and his 
active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for an eyesight 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still has such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

The Board would observe that the veteran's service medical 
records (SMRs) appear to have been completely destroyed in 
the 1973 fire at the National Personnel Records Center 
(NPRC).  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the SMRs.  See Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 
37, 39-40 (1990).  The Board is also under a duty to advise 
the veteran to obtain other forms of evidence, such as lay 
testimony or lay affidavits supporting his contentions.  See 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  

Subsequent to filing his claim, the veteran was advised to 
provide names and addresses of any health care providers who 
had rendered treatment since his discharge from service in 
1945.  In response, the veteran submitted the names of a 
number of private treating physicians, and recent 
contemporaneous clinical treatment records were obtained.  
However, he indicated that treatment records dating back to 
the period immediately following his active service and for 
some years thereafter were not available.  The veteran was 
also afforded VA rating examinations, and submitted 
statements in his own behalf.  

Contemporaneous clinical treatment records show that the 
veteran was first shown to have received treatment for 
problems with his eyesight beginning in April 1996.  The 
veteran was ultimately diagnosed with macular degeneration, 
macular scars with strabismus and with diplopia of three 
years' duration.  None of the records at issue show any 
treatment for eyesight problems prior to April 1996.  
Further, the report of a March 1998 rating examination shows 
that the veteran was diagnosed with macular degeneration and 
other problems.  However the report of that examination and 
the clinical treatment records fail to contain any medical 
opinion that the veteran's eyesight disorder was incurred as 
a result of his active service.  

The Board has evaluated the evidence discussed above, and 
concludes that the veteran has failed to submit evidence of a 
well-grounded claim for service connection for an eyesight 
disorder.  The Board acknowledges that the medical evidence, 
consisting of clinical treatment records and a rating 
examination report of March 1998, show that the veteran has a 
present disability with respect to his eyesight.  However, 
those clinical treatment records and the March 1998 
examination report fail to contain any medical opinion 
establishing a nexus between that disability and his active 
service.  

Moreover, with respect to the veteran's destroyed SMRs, the 
Board would observe that the Court has held that the "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Black, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  In any event, assuming 
without deciding that the veteran incurred some sort of 
trauma to his eyes during service, in the absence of any 
probative evidence showing that any currently diagnosed 
eyesight disorder was directly related to the eye injuries 
which occurred in service, his claim is not well grounded, 
and must be denied on that basis.  

Parenthetically, lay statements by the veteran that he 
currently suffers from eyesight disorders that were incurred 
in service, do not constitute medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 482, 
494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for an eyesight disorder.  The Board has not been 
made aware of any additional evidence which is available that 
could serve to well ground the veteran's claim.  As the duty 
to assist has not been triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete an 
application for a well-grounded claim for service connection 
for an eyesight disorder.  See Robinette, 8 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an eyesight disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

